ant. Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Suffolk County, imposed October 10, 1979, upon his adjudication as a youthful offender, the sentence being a one-year term of imprisonment. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to probation for a period of five years and case remitted to the Supreme Court, Suffolk County, for the imposition of conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Gulotta, J. P., Cohalan, Margett and Martuscello, JJ., concur.